Citation Nr: 1610515	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder.

3.  Entitlement to service connection for an eye condition, claimed as refractive error and accommodation disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus, type 2.

6.  Entitlement to service connection for osteoarthritis of the right shoulder, claimed as secondary to the service-connected right shoulder dislocation.

7.  Entitlement to service connection for osteoarthritis of the left shoulder, claimed as secondary to the service-connected left shoulder dislocation.
REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to nonservice-connected disability pension benefits has been raised by the record in the March 2010 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

A Social Security Administration (SSA) Inquiry dated in August 2007 revealed that the Veteran began receiving disability benefits with a disability onset date of September 25, 2000.  In various statements, the Veteran has indicated that he stopped working in 2000 due to his Hepatitis C and cirrhosis of the liver.  In August 2007, the RO attempted to obtain any outstanding SSA records.  In responses dated in October 2007 and December 2007, the SSA indicated that the claimant was entitled to disability benefits, and his file had been forwarded to the district office.  In a subsequent response dated in March 2008, the SSA noted that because the claimant was under age 55, his file had been forwarded to the Office of Central Operations (OCO) in Baltimore.  However, in a response dated in May 2008, the SSA district office indicated that it did not have a file for the Veteran and that this response should be considered a negative response to the request.  The RO did not follow-up with this response.

From the evidence of record, it is unclear whether the Veteran's SSA records are available.  The May 2008 response did not indicate that the Veteran's file had been destroyed or was not available; it simply noted that the district office did not have the file.  The AOJ should therefore again attempt to obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.  Specifically, the AOJ should again request the Veteran's SSA record from the district office.  If the district office indicates that it does not have the Veteran's SSA file, the AOJ should ask the district office where the Veteran's file is located.  The AOJ should conduct any development deemed necessary to attempt to locate the Veteran's SSA records.  If the AOJ is still unable to locate the Veteran's SSA records, a formal finding of unavailability should be issued to the Veteran.

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as depressive disorder, the Veteran's service treatment records revealed one psychiatry consultation dated in April 1983 as a result of the Veteran testing positive for cocaine.  In the consultation, the Veteran admitted to years of cocaine and heroin use.  He also admitted to using hashish and marijuana in the past.  The physician noted that during the interview, the Veteran was distant; appeared amused; smiled inappropriately; and answered tangentially.  The provisional diagnosis was narcotic abuse, chronic (no evidence of physiologic addiction).  The impression was polydrug abuse by history.  VA treatment records beginning in 2001 revealed that the Veteran was admitted to the early intervention program with an addiction therapist.  The Veteran reported that he had been treated on one occasion for alcohol and drug abuse.  He denied ever being treated for psychological or emotional problems.  The Veteran reported having experienced psychological or emotional problems on 10 days during the past 30 days.  He reported experiencing serious depression (30 days and lifetime) and trouble controlling violent behavior (lifetime).  He denied ever being prescribed medication for psychological or emotional problems.  Following a psychological evaluation in March 2001, the Veteran was diagnosed with mood disorder due to medical condition with depression.  Subsequent VA treatment records note diagnoses of mood disorder due to Hepatitis C with depression, depression not otherwise specified, cocaine abuse, alcohol abuse, and substance-induced mood disorder.  The Veteran has received continuous treatment for these disorders since 2001.

There are no etiology opinions of record with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder.  For the reasons discussed above and under the duty to assist, the RO should afford the Veteran a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.

With respect to the Veteran's claim for service connection for osteoarthritis of the bilateral shoulders as secondary to the service-connected bilateral shoulder dislocations, the Veteran was afforded a VA examination in September 2007.  The September 2007 examiner diagnosed status post recurrent dislocations of the right shoulder, status post Modified Bristow Procedure, with no dislocations since the procedure in 1980.  The examiner also noted mild post-traumatic changes of the right shoulder by radiograph.  As to the left shoulder, the examiner diagnosed status post left shoulder dislocation, currently stable, with minimal changes noted on radiograph.  The examiner found that it was less likely as not that the degenerative joint disease of the bilateral shoulders was caused by or a result of the bilateral shoulder dislocations in service.

The Board finds the September 2007 opinion to be inadequate as the examiner did not provide any rationale for his opinion.  Moreover, the examiner failed to provide an opinion on whether the degenerative joint disease of the bilateral shoulders could have been aggravated by the service-connected bilateral shoulder dislocations.  In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of his diagnosed degenerative joint disease of the bilateral shoulders, to specifically include whether these disabilities were caused or aggravated by the service-connected bilateral shoulder dislocations.

While on remand, the AOJ should obtain any updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration district 
	office to obtain any records pertaining to the 
	Veteran's claim for disability benefits.  If the SSA
   district office again responds that it does not have the 
   Veteran's file, ask the district office where the 
   file is located.  The AOJ should conduct any
   development deemed necessary to attempt to obtain 
   the Veteran's SSA records.  If the AOJ is unable to 
   locate the Veteran's SSA records, a formal finding of 
   unavailability should be issued to the Veteran.

3.   Schedule the Veteran for a VA examination to 
	determine the nature and etiology of any diagnosed 
	acquired psychiatric disorder, to include depressive 
	disorder.  All necessary tests and studies should be 
	accomplished and all complaints and clinical 
	manifestations should be reported in detail.  The entire 
	claims file, including a copy of this remand, should be 
	reviewed in conjunction with the above evaluation.  
	The examiner should:

		(a) Identify any currently diagnosed acquired 
		psychiatric disorders.

		(b) Indicate whether it is at least as likely as not 
		(i.e., at least a 50 percent probability) that any 
		currently diagnosed acquired psychiatric 
		disorder, to include depression, is etiologically 
		related to the Veteran's service.

The examiner should note and address the April 1983 in-service psychiatry consultation as a result of the Veteran testing positive for cocaine.  

The examiner should provide a complete rationale for the requested opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation for why an opinion cannot be rendered.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.   Schedule the Veteran for a VA examination to 
	determine the nature and etiology of his degenerative 
	joint disease of the bilateral shoulders.  All necessary 
	tests and studies should be accomplished and all 
	complaints and clinical manifestations should be 
	reported in detail.  The entire claims file, including a 
	copy of this remand, should be reviewed in 
	conjunction with the above evaluation.  The examiner 
	should:

		(a) Indicate whether it is at least as likely as not
      (i.e., at least a 50 percent probability) that the 
      diagnosed degenerative joint disease of the 
      right shoulder is etiologically related to the 
      Veteran's service, to include any right shoulder 
      injury therein.
      
   (b) Indicate whether it is at least as likely as not
      (i.e., at least a 50 percent probability) that the 
      diagnosed degenerative joint disease of the 
      left shoulder is etiologically related to the 
      Veteran's service, to include any left shoulder 
      dislocation injury therein.
      
(c) Indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed degenerative joint disease of the 
      right shoulder was caused or aggravated by 
      the service-connected post operative right
      shoulder dislocation.  

(d) Indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed degenerative joint disease of the 
      left shoulder was caused or aggravated by 
      the service-connected left shoulder dislocation. 

		Aggravation indicates a permanent worsening of the 
		underlying condition as compared to an increase in 
		symptoms.  If aggravation is found, the examiner 
		should attempt to quantify the extent of additional 
		disability resulting from the aggravation

The examiner should provide a complete rationale for all requested opinions.

If the examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation for why an opinion cannot be rendered.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.   After the development has been completed, adjudicate 
	the claims.  If any benefit sought remains denied, 
	furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






